Citation Nr: 9928909	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-01 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for varicose veins of the right 
leg.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to August 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for varicose 
veins of the right leg and assigned a 10 percent evaluation 
effective October 7, 1996.  The veteran's notice of 
disagreement was received in September 1997.  A statement of 
the case was mailed to the veteran in September 1997.  The 
veteran's substantive appeal was received in February 1998.  
In a February 1999 rating action a 20 percent evaluation for 
varicose veins of the right leg was assigned effective 
October 7, 1996.

In October 1996, the veteran submitted a claim for an 
increased rating for his service-connected residuals, scar, 
right thigh, muscle group XIV.  The RO did not, however, 
consider the veteran's claim for an increased rating for 
residuals, scar, right thigh, muscle group XIV.  As such, 
this matter is referred back to the RO for further 
development.


REMAND

As noted above, after the veteran submitted his substantive 
appeal in January 1998, the RO issued a February 1999 rating 
decision increasing the veteran's evaluation for service-
connected varicose veins to 20 percent effective October 7, 
1996.  This rating was based solely on the change in 
Diagnostic Code 7120, which was effective January 12, 1998.  
This apparently was based on Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).   However, the veteran has not been rated 
for his service-connected varicose veins of the right leg 
from the effective date of service connection through the 
present time based on both the old and the new criteria with 
a finding as to which is more favorable.  In addition the 
Board has reviewed the examinations and the record on which 
the evaluation was based and it is unable to determine 
whether the criteria for 40 percent  based on Diagnostic Code 
7120 before January 12, 1998 (old criteria) or the criteria 
for 40 percent based on the criteria of Diagnostic Code 7120 
from January 12, 1998 (new criteria) have been met.

As such, the veteran should be afforded another VA 
examination for his service-connected varicose vein 
disability.  The examiner should be provided with the entire 
claims file for review prior to the examination.  The 
examiner should also be given a copy of the old and the new 
criteria of Diagnostic Code 7120 and he/she should report the 
findings first in relationship to the old criteria and then 
in relationship to the new criteria.

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for varicose veins effective as of October 7, 
1996.  The RO then increased the veteran's rating to 20 
percent for his service-connected varicose veins of the right 
leg, effective as of October 7, 1996.  As such, the RO 
apparently did not find that staged ratings were warranted.  
As such, when the RO reconsiders the veteran's claim, it 
should consider "staged ratings".
 
The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA records of 
the veteran, not already associated with 
the claims file.

2. The veteran should be afforded a VA 
examination in order to determine the 
current extent of his service-connected 
varicose veins of the right leg.  The RO 
should provide to the examiner a copy of 
both the old and the new rating criteria 
of Diagnostic Code 7120.  The examiner 
should first provide his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the 
examination. The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria of Diagnostic Code 7120.  

3.  The RO should readjudicate the issue 
of: the veteran's dissatisfaction with 
the initial rating assigned following a 
grant of service connection for varicose 
veins in light of the guidance provided 
in Fenderson and in accordance with 
Karnas, and with consideration of the old 
and new criteria.  If any action is 
adverse to the veteran, he should be 
afforded a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



